Citation Nr: 0323960	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  93-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a dermatological 
disorder characterized by a skin rash as well as growths and 
tumors.  

3.  Entitlement to service connection for a restrictive and 
obstructive lung disease.  

4.  Entitlement to service connection for syncope including 
as secondary to exposure to hazardous materials (vinyl 
chloride).  

5.  Entitlement to service connection for right ear hearing 
loss.  

6.  Entitlement to VA compensation benefits for a disability 
of the right arm and hand pursuant to 38 U.S.C.A. § 1151 as a 
result of VA treatment rendered on December 19, 1991.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On October 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain verification of all periods of 
active duty or active duty for training 
(ACDUTRA) with the Alabama Army National 
Guard between August 2, 1990 and April 1, 
1991 and the service medical records with 
physical examination reports for such 
period(s) of service verified.  

Also, obtain the complete hospital 
records for August 15, 1980 at Ireland 
Army Hospital, Fort Knox, Kentucky with 
emphasis on treatment and examination 
reports and medical opinions regarding 
treatment for skin burns secondary to 
chemical exposure.  

Request such information and medical 
records, from all appropriate sources to 
include, the Office of the Adjutant 
General, Headquarters Company, 4th 
Infantry Brigade, ASDF, Ft. Rufus W. 
Shepard, 4555 Bobby Hogan Drive, Hope 
Hull, Alabama 36043; Army Reserve 
Personnel Center (ARPERCEN); National 
Personnel Records Center (NPRC), the 
National Archives and Records 
Administration (NARA) and Ireland Army 
Hospital, Fort Knox, Kentucky.

2.  Using the release of information 
forms submitted by the veteran in January 
2003, obtain all available copies of 
records of treatment cited by him.  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.

3.  After obtaining the records above 
discussed make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a special 
dermatologic examination by a board 
certified dermatologist or other 
appropriate specialist to determine the 
nature, extent, etiology and date of 
approximate onset of any skin disease. 
The claims file and a separate copy of 
this development memorandum must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should specifically express 
an opinion as to whether any chronic skin 
disease, if present, is at least as 
likely as not related to any incident of 
active service including exposure to 
vaporized vinyl chloride on July 26, 
1980.  (The examiner's attention is 
directed to the National Transportation 
Safety Board Railroad Accident Report on 
file regarding the derailment of a 
freight train and spillage of hazardous 
material on July 26, 1980.).  The medical 
specialist should provide a rationale for 
all opinions and conclusions expressed.  

4.  Thereafter, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a special 
pulmonary examination by a board 
certified specialist in pulmonary disease 
or other appropriate specialist to 
determine the nature, extent, etiology 
and date of approximate onset of any lung 
disease.  The claims file and a separate 
copy of this development memorandum must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should specifically express 
an opinion as to whether any chronic lung 
disease, if present, is at least as 
likely as not related to any incident of 
active service including exposure to 
vaporized vinyl chloride on July 26, 
1980.  (The examiner's attention is 
directed to the National Transportation 
Safety Board Railroad Accident Report on 
file regarding the derailment of a 
freight train and spillage of hazardous 
material on July 26, 1980 and to the 
diagnosis of lung disease secondary to 
chemical exposure noted by Reuben C. 
Richardson, M.D., in September 1998.).  
The medical specialist should provide a 
rationale for all opinions and 
conclusions expressed.  

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a VA audiology 
examination to determine the nature, 
extent, etiology and date of approximate 
onset of any hearing loss of the right 
ear.  The claims file and a separate copy 
of this development memorandum must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should specifically express 
an opinion as to whether any presently 
diagnosed hearing loss of the right ear 
is at least as likely as not related to 
active service including the result of 
noise exposure.  The medical specialist 
should provide a rationale for all 
opinions and conclusions expressed.  

6.  Thereafter, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded 
examinations by an orthopedic surgeon and 
a neurologist or other appropriate 
specialists in order to determine the 
current nature, extent of severity, and 
etiology of any right arm and hand 
disorder(s) which may be present.  Any 
further indicated special studies should 
be undertaken. The claims file and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
the examiners must annotate the 
examination reports in this regard.

The examiners should conduct any 
additional development necessary to 
answer the questions posed below, 
including physical evaluation or 
additional diagnostic testing.  The 
examiners are informed that fault or 
negligence are not factors to be 
considered in this claim.

Following a review of the record and 
examination findings, it is requested 
that the examiners render an opinion 
concerning the following:

(a) What is the degree of medical 
probability that the veteran developed 
any identifiable additional right arm and 
hand disability(ies) or aggravated any 
disabilities due to VA treatment 
including needle stick undertaken on 
December 19, 1991, and if so, what is the 
correct diagnostic classification of the 
additional disability(ies) or aggravation 
of pretreatment right arm and hand 
disability(ies)?  

(b) If the responses to the above 
inquiries are in the affirmative, the 
examiners should provide comments as to 
which specific components of the 
additional disability(ies) or aggravation 
of disability(ies) is/are due to VA 
treatment as opposed to other causes, 
including the "baseline" level of 
disability before VA treatment and any 
disability due to the natural progress of 
the disease or injury, or disability 
which is merely coincidental.  The 
opinions provided must be accompanied by 
a complete rationale.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



